Citation Nr: 1733030	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of facial injuries, to include injuries of the jaw and teeth.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964 with additional service in the National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  This matter was remanded to the RO for additional development in July 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) on November 17, 2016 at the Boston RO.  Unfortunately, a transcript of this hearing is not available.  In July 2017, the Board contacted the Veteran by letter and asked him if he wished to appear and testify at another Board hearing.  In an August 2017 response, the Veteran indicated that he wished to appear at a hearing before a VLJ in person at his local RO.   

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2016) (pertaining specifically to hearings before the Board).  As the RO schedules Board hearings at the RO, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  A copy of the notice of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, his claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

